Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-18-00554-CV

                               MO-VAC COMPANY OF ALICE,
                                       Appellant

                                                 v.

       MICHAEL MYANE LP d/b/a Pipeline Measurement Co., LP and Michael Myane
                              Management, LLC,
                                  Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 15-04-54479-CV
                        Honorable Richard C. Terrell, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the joint motion filed by the parties is
GRANTED, and judgment is RENDERED vacating the trial court’s judgment signed on May 14,
2018 and dismissing the cause in accordance with the parties’ settlement agreement.

       We order that appellant and appellee each bear their own costs of this appeal, if any.

       SIGNED May 22, 2019.


                                                  _________________________________
                                                  Beth Watkins, Justice